               Case 1:20-cv-00249-SAB Document 26 Filed 04/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   NARINDER KAUR,                                    Case No. 1:20-cv-00249-SAB

12                  Plaintiff,                         ORDER RE STIPULATION FOR AWARD
                                                       OF ATTORNEY FEES AND COSTS
13            v.
                                                       (ECF No. 25)
14   COMMISSIONER OF SOCIAL SECURITY,

15                  Defendant.

16

17         Narinder Kaur (“Plaintiff”) filed the complaint in this action on February 18, 2020. (ECF

18 No. 1.) On January 21, 2021, pursuant to the parties’ stipulation, the Court entered judgment in

19 favor of Plaintiff and remanded the action for further proceedings. (ECF Nos. 22, 23, 24.) On
20 April 6, 2021, the parties filed a stipulation for the award of attorney fees in the amount of

21 $4,300.00 pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d) (“EAJA”), and costs

22 in the amount of $400.00 pursuant to 28 U.S.C. § 1920, without prejudice to the rights of counsel

23 to seek attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA. (ECF

24 No. 25.)

25 ///

26 ///
27 ///

28 ///


                                                   1
              Case 1:20-cv-00249-SAB Document 26 Filed 04/07/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that, pursuant to the stipulation of the parties,

 2 Plaintiff is awarded attorney fees pursuant to the EAJA in the amount of $4,300.00, and costs

 3 pursuant to 29 U.S.C. § 1920 in the amount of $400.00.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     April 7, 2021
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
